Blandeord, Justice.
Plaintiff brought her action against defendant, whom ■ she alleged was in the penitentiary in Gilmer county, Georgia; that he was convicted of perjury by the superior court of Fulton county; that at that time he was a citizen and resident of Fulton county; that he was carried to Gilmer county for punishment in the penitentiary.
The court below held that Fulton superior court had no jurisdiction of defendant; but that the jurisdiction was .in superior court of Gilmer couty, and dismissed plaintiff’s libel for divorce.
We think the facts show that the court below committed manifest error. The defendant did not voluntarily change his domicile, and, under the facts, he still had a domicile in Fulton county.
Judgment reversed.